ORDER

PER CURIAM:
Lionel A. Harpe appeals from his conviction of forcible rape, § 566.080, RSMo 1994, for which he was sentenced by the trial court as a prior offender, pursuant to §§ 558.016 and 557.036.4, RSMo 1994, to a term of ten years. Mr. Harpe contends that the trial court erred in overruling his objections to (1) testimony from a state witness regarding Mr. Harpe’s prior misconduct; and (2) the state’s cross-examination of Mr. Harpe regarding incarceration in a municipal jail. Mr. Harpe also appeals from the denial, after an eviden-tiary hearing, of his Rule 29.15 motion for post-conviction relief, claiming that his trial counsel was ineffective by failing to (1) object to the state’s late endorsement of a witness; (2) question a witness regarding the absence of evidence at the crime scene; (3) produce the victim’s medical records to demonstrate her exaggeration of prior abuse; and (4) demonstrate that the victim altered her version of the events from the first to the second trial.
The judgments of the trial court and the motion court are affirmed. Rules 84.16(b) and 30.25(b).